365 S.W.3d 651 (2012)
In the Matter of C.L.C., Minor.
No. ED 96065.
Missouri Court of Appeals, Eastern District.
May 9, 2012.
John Ammann, St. Louis, MO, for appellant.
Renee Murphy, Farmington, MO, for respondent.
*652 Before: GARY M. GAERTNER, JR., P.J., SHERRI B. SULLIVAN, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
C.L.C.'s mother appeals from the trial court's judgment granting a petition for guardianship for C.L.C. filed by his grandmother. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).